 

United Realty Trust 10-Q [urt-10q_063015.htm]

EXHIBIT 10.3

 

PROSPECTIVE PURCHASER QUESTIONNAIRE

 

BENEFICIAL INTERESTS
IN 

UR LIPPINCOTT, DST

 

Before deciding to subscribe, please read carefully the Confidential Private
Placement Memorandum dated April 22 , 2015, and all exhibits and supplements
thereto (collectively, the “Memorandum”) for Class 1 beneficial interests
(the “Interests”) in a Delaware statutory trust (the “Trust”) formed for the
purpose of acquiring and owning a 53,100 square foot single tenant office
building located at 402 & 404 Lippincott Drive, Marlton, New Jersey (the
“Property”). The Trust will be managed by UR Lippincott Manager, LLC, a Delaware
limited liability company (the “Manager”). Defined terms used herein and not
otherwise defined shall have the meaning ascribed to them in the Memorandum.

 

EACH PROSPECTIVE INVESTOR SHOULD EXAMINE THE SUITABILITY OF THIS TYPE OF
INVESTMENT IN THE CONTEXT OF HIS OWN NEEDS, PURCHASE OBJECTIVES, AND FINANCIAL
CAPABILITIES AND SHOULD MAKE HIS OWN INDEPENDENT INVESTIGATION AND DECISION AS
TO SUITABILITY AND AS TO THE RISK AND POTENTIAL GAIN INVOLVED. ALSO, EACH
PROSPECTIVE INVESTOR IS ENCOURAGED TO CONSULT WITH HIS ATTORNEY, ACCOUNTANT,
FINANCIAL CONSULTANT OR OTHER BUSINESS OR TAX ADVISOR REGARDING THE RISKS AND
MERITS OF THE PROPOSED INVESTMENT.

 

This Offering is limited to a purchaser who certifies that he meets all of the
qualifications set forth in the Memorandum. If you satisfy these qualifications
and desire to purchase the Interests, please complete, execute and deliver the
following: (i) this Purchaser Questionnaire and (ii) if you are an entity (as
opposed to a natural person), the entity documents described herein.

 

These documents should be mailed or delivered to:

 

UR LIPPINCOTT, DST



c/o United Realty (Attn: Investor Relations)



60 Broad Street, 34th Floor New York, NY 10004
Phone: (212) 388.6800

 

Upon receipt of the signed Purchaser Questionnaire, verification of your
investment qualifications, and acceptance of your subscription, the Manager will
notify you of receipt and acceptance of your subscription. The Manager reserves
the right, in its sole discretion, to accept or reject a subscription for any
reason whatsoever.

 

Important Note: The person or entity actually making the decision to purchase
the Interests should complete and execute this Purchaser Questionnaire. For
example, retirement plans often hold certain real estate purchases in trust for
their beneficiaries, but the beneficiaries may maintain control and discretion
over the real estate. In such a situation, the beneficiary with control must
complete and execute the Purchase Agreement and Escrow Instructions, this
Purchaser Questionnaire and the other agreements listed above (this also applies
to trusts, custodial accounts and similar arrangements).

  



 

 

 

BENEFICIAL INTERESTS
IN



UR LIPPINCOTT, DST

 

PURCHASER QUESTIONNAIRE

 

To induce the Manager to accept the Purchase Agreement and as further
consideration for such acceptance, I hereby make the following representations,
warranties and acknowledgments, with the full knowledge that the Manager will
expressly rely thereon in making a decision to accept or reject the Purchase
Agreement:

 

1.My primary state of residence is:       

   

2.My date of birth is:    

 

3.If a natural person, I hereby represent and warrant that I am an “accredited
investor” as defined in Regulation D promulgated under the Securities Act of
1933, as amended (initial as appropriate):

 

________(a) That I have an individual net worth, or joint net worth with my
spouse, of more than$1,000,000*; or

 

________(b) That I have individual income in excess of $200,000 or joint income
with my spouse in excess of $300,000, in each of the two most recent years and I
have a reasonable expectation of reaching the same income level in the current
year.

 

*For purposes of calculating your net worth, “net worth” means the excess of
total assets at fair market value (including personal and real property, but
excluding the estimated fair market value of a person’s primary home) over total
liabilities. Total liabilities excludes any mortgage on the primary home in an
amount of up to the home’s estimated fair market value as long as the mortgage
was incurred more than 60 days before the Interests were purchased, but includes
(i) any mortgage amount in excess of the home’s fair market value and (ii) any
mortgage amount that was borrowed during the 60-day period before the closing
date for the sale of Interests for the purpose of investing in the Interests. In
the case of fiduciary accounts, the net worth and/or income suitability
requirements must be satisfied by the beneficiary of the account, or by the
fiduciary, if the fiduciary directly or indirectly provides funds for the
purchase of the Interests.

 

If other than a natural person, such entity represents and warrants that (check
as appropriate):

 

____it is an “accredited investor” as defined in Regulation D promulgated under
the Securities Act of 1933, as amended, which includes:

 

·any corporation, Massachusetts or similar business trust, partnership, or
organization described in Code Section 501(c)(3), not formed for the specific
purpose of acquiring Interests, with total assets over $5,000,000;

 

·any trust, with total assets over $5,000,000, not formed for the specific
purpose of acquiring Interests and whose purchase is directed by a person who
has such knowledge and experience in financial and business matters that he or
she is capable of evaluating the merits and risks of an investment in the
Interests as described in Rule 506(b)(2)(ii) under the Securities Act;

 

·any broker-dealer registered under Section 15 of the Securities Exchange Act of
1934, as amended;

 

·any investment company registered under the Investment Company Act or a
business development company (as defined in Section 2(a)(48) of the Investment
Company Act);

 



 

 

 



·any small business investment company licensed by the Small Business
Administration under Section 301(c) or (d) or the Small Business Investment Act
of 1958, as amended;

 

·any employee benefit plan within the meaning of ERISA, if the investment
decision is made by a plan fiduciary (as defined in Section 3(21) of ERISA),
which is either a bank, savings and loan association, insurance company, or
registered investment advisor, or if such employee benefit plan has total assets
over $5,000,000 or, if a self-directed plan, with investment decisions made
solely by persons who are accredited investors;

 

·any private business development company (as defined in Section 202(a)(22) of
the Investment Advisers Act of 1940, as amended);

 

·any bank as defined in Section 3(a)(2) of the Securities Act, any savings and
loan association or other institution as defined in Section 3(a)(5)(A) of the
Securities Act whether acting in its individual or fiduciary capacity, or any
insurance company as defined in Section 2(13) of the Securities Act;

 

·any plan established and maintained by a state, its political subdivisions, or
any agency or instrumentality of a state or its political subdivisions, for the
benefit of its employees, if such plan has total assets of more than $5,000,000;

 

·any executive officer of the Manager or, if applicable, its manager; or,

 

·any entity in which all of the equity owners are accredited investors.

 

Furthermore, if other than a natural person, such entity represents and warrants
that it meets the requirements of the initialed category: (INITIAL AND COMPLETE
THE APPLICABLE CATEGORY)

 

_______(a) The entity is purchasing the Interests with funds that constitute,
directly or indirectly, the assets of a  Benefit Plan Investor (defined below).
The entity hereby represents and warrants that its investment in the Trust: (i)
does not violate and is not otherwise inconsistent with the terms of any legal
document constituting or governing the employee benefit plan; (ii) has been duly
authorized and approved by all necessary parties; and (iii) is in compliance
with all applicable laws.

 

_______(b) The entity is not purchasing the Interests with funds that
constitute, directly or indirectly, the assets of a “Benefit Plan Investor”
(defined below).

 

The term “Benefit Plan Investor” means a benefit plan investor within the
meaning of U.S. Department of Labor Regulation 29 C.F.R. Section 2510.3-101,
which includes (i) any employee benefit plan (as defined in Section 3(3) of
ERISA), whether or not such plan is subject to Title I of ERISA (which includes
both U.S. and Non-U.S. plans, plans of governmental entities as well as private
employers, church plans and certain assets held in connection with nonqualified
deferred compensation plans); (ii) any plan described in Code Section 4975(e)(1)
(which includes a trust described in Code Section 401(a) which forms a part of a
plan, which trust or plan is exempt from tax under Code Section 501(a), a plan
described in Code Section 403(a), an individual retirement account described in
Code Sections 408(a) or 408A, an individual retirement annuity described in Code
Section 408(b), a medical savings account described in Code Section 220(d), and
an education individual retirement account described in Code Section 530); and
(iii) any entity whose underlying assets include plan assets by reason of a
plan’s investment in the entity (generally because 25 percent (25%) or more of a
class of interests in the entity is owned by plans). Benefit Plan Investors also
include that portion of any insurance company’s general account assets that are
considered “plan assets” and the assets of any insurance company separate
account or bank common or collective trust in which plans invest. 100% of an
investor’s Interests whose underlying assets include “plan assets,” such as a
fund investor, shall be treated as “plan assets” by the Trustees for purposes of
meeting an exemption under the Department of Labor regulation.

 



 

 

 

 

4.I have such knowledge and experience in financial and business matters that I
am capable of evaluating the merits and risks of a purchase of the Interests.
The following is a description of my experience in financial and business
matters:                        



5.Title to the Interests to be taken in accordance with the attached vesting
instructions.

 

6.I acknowledge that the sale of the Interests has not been accompanied by the
publication of any advertisement, any general solicitation, or as the direct
result of an investment seminar sponsored by the Manager or any of its
affiliates.

 

7.THE INTERESTS HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATES AND ARE BEING OFFERED AND SOLD IN
RELIANCE ON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF SAID ACT AND SUCH
LAWS. THE INTERESTS ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE
AND MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER SAID ACT AND SUCH
LAWS PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. THE INTERESTS HAVE NOT
BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, ANY
STATE SECURITIES COMMISSION OR OTHER REGULATORY AUTHORITY, NOR HAVE ANY OF THE
FOREGOING AUTHORITIES PASSED UPON OR ENDORSED THE MERITS OF THIS OFFERING OR THE
ACCURACY OR ADEQUACY OF THE MEMORANDUM. ANY REPRESENTATION TO THE CONTRARY IS
UNLAWFUL.

 

8.I have read the Memorandum, and I have specifically read, and specifically
acknowledge and agree to the matters set forth in the section titled “FEDERAL
INCOME TAX CONSEQUENCES,” which provides, in relevant part, that before buying
an Interest, each Purchaser must represent and warrant that he:

 



  (i) has independently obtained advice from his legal counsel and/or accountant
about any tax- deferred exchange under Code Section 1031 and applicable state
laws, including, without limitation, whether the acquisition of an Interest may
qualify as part of a tax-deferred exchange, and he is relying on such advice;  
      (ii) understands that neither the Trust, the Sponsor nor any of their
affiliates have obtained a ruling from the IRS that an Interest will be treated
as an undivided interest in real estate, as opposed to a partnership;        
(iii) understands that the tax consequences of an investment in an Interest,
especially the treatment of the transaction under Code Section 1031 and the
related “1031 Exchange” rules, are complex and vary with the facts and
circumstances of each individual Purchaser; and         (iv) understands that
the opinion of Tax Counsel is only Tax Counsel’s view of the anticipated tax
treatment and there is no guarantee that the IRS will agree with such opinion.



 



 

 

 

I further specifically acknowledge and agree as follows:

 



  (i) Except for the matters specifically addressed in the tax opinion attached
as Exhibit C to the Memorandum, (and only concerning such matters), I am not
relying on the Sponsor, the Manager or any of their Affiliates or agents,
including their counsel, Tax Counsel, or accountants, or any member of the
Selling Group for tax advice regarding the qualification of the Interests under
Section 1031 of the Code or any other matter;         (ii) Except for the
matters specifically addressed in the tax opinion attached as Exhibit C to the
Memorandum, (and only concerning such matters), which is based on numerous
assumptions, I am not relying on any statements made in the Memorandum regarding
the qualifications of the Interests under Section 1031 of the Code;        
(iii) I am aware that the IRS has issued Revenue Ruling 2004-86, 2004-2 C.B. 191
addressing Delaware Statutory Trusts, the Revenue Ruling is merely guidance and
is not a “safe harbor” for taxpayers and, without the issuance of a private
letter ruling on a specific offering, there is no assurance that the Interests
will not be deemed a partnership interest for federal income tax purposes; and  
      (iv) I shall, for federal income tax purposes, report the purchase of the
Interest pursuant to the Purchase Agreement and Escrow Instructions as a
purchase of a direct ownership interest in the Properties.



 

9.I hereby agree to indemnify, defend and hold harmless United Realty Funds
Management, LLC, the Manager, the Trust and all of their members, managers,
officers, affiliates and advisors, of and from any and all damages, losses,
liabilities, costs and expenses (including attorneys’ fees and costs) that they
may incur by reason of my failure to fulfill all of the terms and conditions of
the associated Purchase Agreement or by reason of the untruth or inaccuracy of
any of the representations, warranties or agreements contained herein or in any
other documents I have furnished to any of the foregoing in connection with this
transaction. This indemnification includes, but is not limited to, any damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and costs) incurred by United Realty Funds Management, L.L.C., the Manager, the
Trust or any of their members, managers, officers, affiliates or advisors,
defending against any alleged violation of federal or state securities laws
which is based upon or related to any untruth or inaccuracy of any of the
representations, warranties or agreements contained herein or in any other
documents I have furnished to any of the foregoing in connection with this
transaction.

 

10.In connection with this Purchaser Questionnaire, a consumer report may be
requested. Upon my request, I will be informed whether or not such a report was
requested, and, if so, the name and address of the consumer reporting agency
that furnished the report. I hereby authorize such reports and verification of
my employment history.

 

11.To the extent I am purchasing an Interest in connection with a tax-deferred
exchange under Section 1031 of the Code, I agree to provide the Manager
(including its representatives and agents), upon request, any documentation
relating to my identification of replacement properties with respect to such
tax-deferred exchange.

 

12.Neither I nor any subsidiary, affiliate, owner, shareholder, partner, member,
indemnitor, guarantor or related person or entity:

 

a.is a Sanctioned Person (as defined below);

 

b.has more than 15% of its assets in Sanctioned Countries (as defined below); or

 

c.derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries.

  



 

 

  

For purposes of the foregoing, a “Sanctioned Person” shall mean (a) a person
named on the list of “specially designated nationals” or “blocked persons”
maintained by the U.S. Office of Foreign Assets Control (“OFAC”) at
http://www.treasury.gov/resource-center/sanctions/SDNList/ Pages/default.aspx,
or as otherwise published from time to time, or (b) (1) an agency of the
government of a Sanctioned Country, (2) an organization controlled by a
Sanctioned Country, or (3) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC. A “Sanctioned
Country” shall mean a country subject to a sanctions program identified on the
list maintained by OFAC and available at http://www.treasury.gov/resource-
center/sanctions/Programs/Pages/Programs.aspx, or as otherwise published from
time to time.

 

* * * * * * *

 



 

 

    







A. REGISTRATION Please print the exact name of the purchaser:   INFORMATION    
            B. CONTACT Please send all correspondence to the following:  
INFORMATION         Contact Name:               Mailing Address:              
Primary Phone:   Primary Fax:                 Additional Phone:              
Email Address:                   C. PAYMENTS Please provide below the mailing
address to which payments should be sent by the Manager, if different from
Section B above.                 Mailing Address:                              
Attention:           RELEASE OF   INFORMATION As your personal information and
privacy are among our top priorities, United Realty Funds Management, LLC. does
not release this information without your prior written consent. Please complete
the authorization below by indicating which, if any, information may be released
to all purchasers of Interests in this Offering.                     [BALANCE OF
PAGE LEFT INTENTIONALLY BLANK]

  



 

 

   



EXECUTION Please execute this Purchaser Questionnaire by completing the
appropriate section below.         INDIVIDUAL If the purchaser is an INDIVIDUAL,
please complete the following:           Signature of Investor   Signature of
Joint Owner (if applicable)               Name (Please type or print)   Name of
Joint Owner (if applicable)               Social Security Number   Social
Security Number of Joint Owner (if applicable)         State of Legal Residence
            CORPORATION If the purchaser is a CORPORATION, complete the
following:          

The undersigned hereby represents, warrants and agrees that (i) the undersigned
has been duly authorized by all requisite actionon the part of the corporation
listed below (the “Corporation”) to acquire the Interests, (ii) the Corporation
has all requisite power and authority to acquire the Interests, and (iii) the
undersigned officer of the Corporation has authority under the Articles of
Incorporation, Bylaws, and resolutions of the Board of Directors of the
Corporation to execute this Purchaser Questionnaire and the Purchase Agreement
and Escrow Instructions. The undersigned officer encloses a true copy of the
Articles of Incorporation, the Bylaws and, as necessary, the resolutions of the
Board of Directors authorizing a purchase of the Interests, in each case as
amended to date.



 



  Name of Corporation (Please type or print)             By:              
Name:                 Title:                        Federal Employer ID Number  
        State of Formation  

 





 

 

 

PARTNERSHIP If the purchaser is a PARTNERSHIP, complete the following:        
The undersigned hereby represents, warrants and agrees that (i) the undersigned
is a general partner of the partnership named below (the “Partnership”), (ii)
the undersigned general partner has been duly authorized by the Partnership to
acquire the Interests and the general partner has all requisite power and
authority to acquire the Interests, and (iii) the undersigned general partner is
authorized by the Partnership to execute this Purchaser Questionnaire and the
Purchase Agreement and Escrow Instructions. The undersigned general partner
encloses a true copy of the Partnership Agreement of the Partnership, as amended
to date, together with a current and complete list of all partners and, as
necessary, the resolutions of the Partnership authorizing the purchase of the
Interests.



 



  Name of Partnership (Please type or print)             By:              
Name:                Title:      General partner             Federal Employer ID
Number             State of Formation  

 

TRUST If the purchaser is a TRUST, complete the following:         The
undersigned hereby represents, warrants and agrees that (i) the undersigned
trustee is duly authorized by the terms of the trust instrument (the “Trust
Instrument”) for the Trust (“Trust”) set forth below to acquire the Interests,
(ii) the undersigned, as trustee, has all requisite power and authority to
acquire the Interests for the Trust, and (iii) the undersigned trustee is
authorized by the Trust to execute this Purchaser Questionnaire and the Purchase
Agreement and Escrow Instructions. The undersigned trustee encloses a true copy
of the Trust Instrument of said Trust, as amended to date, and, as necessary,
the resolutions of the trustees authorizing the purchase of the Interests.

 

  Name of Trust (Please type or print)             By:               Name:     
          Title:      Trustee             Federal Employer ID Number            
State of Formation  

 





 

 



 

HUSBAND AND
WIFE If the purchasers are HUSBAND AND WIFE, compete the following:      





        Name of Spouse (Please type or print)           Federal ID Number      
      Name of Spouse (Please type or print)             Federal ID Number      
      State of Residence  

 



LIMITED LIABILITY
COMPANY If the purchaser is a LIMITED LIABILITY COMPANY, complete the following:
        The undersigned hereby represents, warrants and agrees that (i) the
undersigned is either the authorized manager or authorized representative of the
limited liability company named below (the “LLC”), (ii) the undersigned has been
duly authorized by the LLC to acquire the Interests and has all requisite power
and authority to acquire the Interests, and (iii) the undersigned is authorized
by the LLC to execute this Purchaser Questionnaire and the Purchase Agreement
and Escrow Instructions. The undersigned encloses a true copy of the Articles of
Organization and the Operating Agreement of the LLC, as amended to date,
together with a current and complete list of all members and managers and, as
necessary, the resolutions of the LLC authorizing the purchase of the Interests.





 



  Name of LLC (Please type or print)             By:       Name:       
Title:                          Federal Employer ID Number             State of
Formation  

 



 

 

  

BENEFIT PLAN INVESTOR If the prospective purchaser is a BENEFIT PLAN INVESTOR
(as defined in Question 4, above), complete the following:         The
undersigned hereby represents, warrants and agrees that: (i) the undersigned is
duly authorized by the terms of the such investor’s governing instrument trust
instrument (the “Governing Instrument”) for the entity (“entity”) set forth
below to acquire the Interests; (ii) the entity has all requisite power and
authority to acquire the Interests; and (iii) the undersigned has authority
under the Governing Instrument to execute this Purchaser Questionnaire and the
Purchase Agreement. The undersigned encloses a true copy of the Governing
Instrument of the entity, as amended to date, and, as necessary, any resolutions
authorizing the purchase of the Interests.

 





  Name of entity (please type or print)                     By:     By:        
        Print Name:     Print Name:                 Title:     Title:          
      Federal Employer ID Number                                 State of
Formation      

 



 

 

 

VESTING INSTRUCTIONS

 

Ownership of the Interests is to be vested as follows:

 

Please indicate vesting by marking the appropriate box and print names exactly
as they appear on the Deed of your relinquished property. PLEASE REMEMBER TO
SIGN WHERE INDICATED AT THE BOTTOM OF THIS PAGE.

 

 • A Single Man     • A Single Woman (Single means never married)          • An
Unmarried Man      • An Unmarried Woman (Unmarried means divorced)          • A
Widower      • A Widow



 

  Complete Name:    



 

• Husband and Wife as Joint Tenants    • Husband and Wife as Community Property
          • A Married (Man) (Woman) as (His) (Her) Sole and Separate Property
(Both spouses must be listed below)



 

  Name of Spouse:     Name of Spouse:  



 

•

As Joint Tenants (Joint Tenants have right of survivorship)

    • As Tenants in Common (Tenants in Common must set forth each person’s
undivided interest percentage)



 



  Joint Tenant or TIC Name:     Joint Tenant or TIC Name:  

 





• Trust

Name of Trust:

                Date of Trust:    

 

This Trust is:   • Revocable • Irrevocable





 

Trustee Name:     Trustee Name:   **Please attach a copy of your trust
agreement.      





 

• Corporation  • Partnership • Limited Liability Company    





 





Company Name:     State Formed:  



 

GP/President/Manager:     Tax ID #:     **Please attach copies of your Articles
of Incorporation/Formation, LLC/partnership agreement, and authorizing consents.



 





 

 

 



 



• Benefit Plan Investor



  Name of entity:               By:               Print Name:              
Title:               Tax ID #:               State Formed:    



 

• Other  



 

      Signature (Purchaser)   Signature (Purchaser)



 



 

 



 

1031 EXCHANGE INFORMATION AND AUTHORIZATION AGREEMENT

 

Prospective Purchaser’s Intent to Exchange

 

If the undersigned is completing a tax-deferred exchange pursuant to Section
1031 of the Internal Revenue Code in connection with an investment in the Trust,
please complete the this page. The minimum equity investment for an investor is
$73,000 which equals a 1 % Interest. In addition, for purposes of determining
liabilities assumed in connection with the investor’s Section 1031 Exchange,
each 1% Interest will have a pro rata percentage of the Loan made to the Trust
of $65,000.

 

The undersigned’s exchange information is as follows:

 

The proposed equity investment amount is______________, of which_____________is
exchanged equity.

 

Cash to complete this investment will be available on:
_______________________________

 

The undersigned hereby confirms that the acquisition of Interests is part of a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code,
pursuant to an Exchange Agreement between Buyer and
____________________________ (the “Accommodator”) whose address, telephone
number and contact person are as follows (Please complete in full):

 

        Street Address               City State Zip Code           Telephone No.
Fax No. E-mail           Contact Person      

 

Authorization of Inquiry

 

Signing this form authorizes the Trust and its authorized representatives to
contact the Accommodator to obtain and confirm the following information:



•Funds available for exchange;



•Expiration date of 45-day identification period; and



•Expiration date of 180-day exchange period.

 

The Trust will use this information solely for the purpose of approving the
undersigned’s investment in the Interest and establishing the required time
period for completing the exchange.

 

Please indicate the undersigned’s approval by printing the undersigned’s name
and signing below.

 

Print Name:     Date:             Signature:        



 

 

 







 



BENEFICIAL INTERESTS
IN



UR LIPPINCOTT, DST

 

BROKER-DEALER AND REGISTERED REPRESENTATIVE REPRESENTATIONS AND WARRANTIES

 

Standards of suitability have been established by the Manager and fully
disclosed in the section of the Memorandum entitled “WHO MAY INVEST.” Prior to
recommending purchase of the Interests, we have reasonable grounds to believe,
on the basis of information supplied by the purchaser concerning his or her
investment objectives, other investments, financial situation and needs, and
other pertinent information that: (i) the purchaser meets the standards
established by the Manager; (ii) the purchaser has a net worth and income
sufficient to sustain the risks inherent in the Interests, including loss of the
entire investment and lack of liquidity; and (iii) the Interests are otherwise a
suitable investment for the purchaser. We will maintain in our files documents
disclosing the basis upon which the suitability of this purchaser was
determined.

 

We verify that the above subscription either does not involve a discretionary
account or, if so, that the purchaser’s prior written approval was obtained
relating to the liquidity and marketability of the Interests during the term of
the purchase.

 



Purchaser        Name      Broker/Dealer     Firm      Name    Registered
Representative         (Please Print)       Registered Representative’s BRANCH
ADDRESS, City, State, Zip  

 

Registered Representative CRD
#_________________________________________________________________
Branch Phone Number ( )__________________-_______________________



E-mail address: _____________________________

 

I certify that I am registered to sell securities in the state in which this
investor(s) reside(s). INITIAL____________Reg. Rep.

 

I certify that I am currently licensed with the FINRA and all necessary state
regulatory agencies to sell the security which is the subject of this document.



INITIAL____________Reg. Rep.

 

I certify that I have not participated in any general solicitation or
advertising of the offering of this security and I have a pre-existing
relationship with this investor.



INITIAL____________Reg. Rep.



    Signature of Registered Representative (REQUIRED)       Signature of
Broker/Dealer Principal (REQUIRED)  



 



 

 

 

ADDENDUM A

 

UR LIPPINCOTT, DST

 

BAD ACTOR ADDENDUM



 

The undersigned purchaser (“Purchaser”), in connection with Purchaser’s purchase
(the “Purchase”) of Interests in UR LIPPINCOTT, DST (the “Trust”) dated as of ,
2015 (the “Purchase Date”) and as a material inducement for the Trust to accept
such Purchase, hereby represents, warrants and covenants to the Trust the
following.

 

1)Representations and Warranties.

 

i)Purchaser has not been convicted, within ten years before the Purchase Date,
of any felony or misdemeanor:

 

(a)In connection with the purchase or sale of any security;



(b)Involving the making of any false filing with the United States Securities
Exchange Commission (the “Commission”); or



(c)Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 

ii)Purchaser is not subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the Purchase Date,
that, at such time, restrains or enjoins such person from engaging or continuing
to engage in any conduct or practice:

 

(a)In connection with the purchase or sale of any security;



(b)Involving the making of any false filing with the Commission; or



(c)Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 

iii)Purchaser is not subject to a final order of a state securities commission
(or an agency or officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the U.S.
Commodity Futures Trading Commission; or the National Credit Union
Administration that:

 

(a)As of the Purchase Date, bars the Purchaser from:

 

1.Association with an entity regulated by such commission, authority, agency, or
officer;



2.Engaging in the business of securities, insurance or banking; or



3.Engaging in savings association or credit union activities; or

 

(b)Constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before the Purchase Date;

 

iv)Purchaser is not subject to an order of the Commission entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78 o
(b) or 78 o -4(c)) or section 203(e) or (f) of the Investment Advisers Act of
1940 (15 U.S.C. 80b-3(e) or (f)) that, as of the Purchase Date:

 

(a)Suspends or revokes Purchaser’s registration as a broker, dealer, municipal
securities dealer or investment adviser;



(b)Places limitations on the activities, functions or operations of Purchaser;
or



(c)Bars Purchaser from being associated with any entity or from participating in
the offering of any penny stock;

 



 

 

  

v)Is subject to any order of the Commission entered within five years before the
Purchase Date, as of the Purchase Date, orders Purchaser to cease and desist
from committing or causing a violation or future violation of:

 

(a)Any scienter-based anti-fraud provision of the federal securities laws,
including without limitation section 17(a)(1) of the Securities Act of 1933 (15
U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934 (15
U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities Exchange
Act of 1934 (15 U.S.C. 78 o (c)(1)) and section 206(1) of the Investment
Advisers Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or regulation
thereunder; or



(b)Section 5 of the Securities Act of 1933 (15 U.S.C. 77e).

 

vi)Purchaser is not suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association for any
act or omission to act constituting conduct inconsistent with just and equitable
principles of trade;

 

vii)Purchaser has not filed (as a registrant or issuer), or was not named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the Commission that, within five years before the Purchase Date, was
the subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, as of the Purchase Date, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

 

viii)Purchaser is not subject to a United States Postal Service false
representation order entered within five years before the Purchase Date, or is,
as of the Purchase Date, subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.

 

2)Covenants.

 

i)Purchaser shall immediately notify the Trust in writing if Purchaser becomes
subject to any of the events set forth in Section 1 of this Bad Actor Addendum
(a “Disqualification Event”) following the Purchase Date. Such notice shall be
referred to as a “Bad Act Notice” and shall set forth in sufficient detail the
nature of the Disqualification Event to which Purchaser has become subject and
the date of the Disqualification Event’s occurrence (the “Disqualification
Notice”).

 

ii)Concurrently with Purchaser’s execution and delivery of this Bad Actor
Addendum, Purchaser’s shall execute and deliver to the Trust an Irrevocable
Proxy, in the form attached to this Addendum as Exhibit A (the “Proxy”),
granting UR LIPPINCOTT DST Manager, LLC (the “Manager”) the right to vote, in
manner as determined by the Manager in its sole discretion, all Interests in the
Trust held by Purchaser on all matters requiring action by holders of Interests
in the Trust. The Proxy shall automatically become effective as of the date of
any Disqualification Event and shall cease to be effective as of the date the
Purchaser ceases to be subject to any Disqualification Event, as determined in
good faith by the Manager.

 

iii)Purchaser agrees to execute, make, acknowledge and deliver such other
instruments, agreements and documents as may be required to fulfill the purposes
of this Bad Actor Addendum and the Proxy.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

  

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Bad Actor
Addendum as of  __________________, 2015.

 



If Purchaser is an Entity:   If Purchaser is an Individual:       (print entity
name)        (print name)

 

By:   (signature)       Name: (print) (signature) Title:       (print)        



 

Accepted By:

 

UR LIPPINCOTT DST,



a Delaware statutory trust

 

By: UR LIPPINCOTT Manager, LLC,



a Delaware limited liability company

Its:          Manager

 

By:     Name:     Its:    



 



 

 

 



EXHIBIT A 

TO BAD ACTOR ADDENDUM


 

UR LIPPINCOTT, DST

 

IRREVOCABLE PROXY

 

The undersigned Purchaser (the “Purchaser”) of Class 1 beneficial interests in
UR LIPPINCOTT, DST, a Delaware statutory trust (the “Trust”), irrevocably
authorizes UR LIPPINCOTT MANAGER, LLC (the “Manager”) to act as his or her proxy
and to represent and vote all of Purchaser’s Class 1 beneficial interests in the
Trust (“Interests”) at any meeting of the holders of Interests in the Trust, or
in respect of any action taken by the holders of Interests in the Trust without
a meeting during the Effective Period (as defined below) of this irrevocable
proxy to the same extent and with the same effect as the Purchaser might or
could do under the Trust Agreement dated as of [______], 2015 as may be amended,
and any applicable laws or regulations governing the rights or powers of a
holder of an interest in a Delaware statutory trust. This proxy is irrevocable
and shall be effective for any matter brought before a meeting or set forth in a
written consent of the holders of Interests in the Trust. This proxy shall
become effective as of the date (the “Effective Date”) of any Disqualification
Event, as such term defined in that certain Bad Actor Addendum dated as
of________, 20___between the Purchaser and the Trust (the “Addendum”), and shall
terminate as of the date (the “Termination Date”) that the Manager determines,
in good faith, that the Purchaser is no longer subject to any Disqualification
Event. The period beginning on the Effective Date and ending on the Termination
Date is referred to in this irrevocable proxy as the “Effective Period”.

 

The undersigned Purchaser hereby affirms that this irrevocable proxy is given as
a condition of the Purchase Agreement between the Purchaser and the Trust
dated__________, 2015 and as such is coupled with an interest that is
irrevocable.

 

If Purchaser is an Entity:   If Purchaser is an Individual:       (print entity
name)        (print name)

 

By:   (signature)                   Name: (print) (signature) Title:        
(print)          

  

 

 







 

BENEFICIAL INTERESTS
IN



UR LIPPINCOTT, DST

 

REAL ESTATE BROKER
REPRESENTATIONS AND WARRANTIES

 

Standards of suitability have been established by the Manager and fully
disclosed in the section of the Memorandum entitled “WHO MAY INVEST.” Prior to
recommending purchase of the Interests, we have reasonable grounds to believe,
on the basis of information supplied by the purchaser concerning his or her
investment objectives, other investments, financial situation and needs, and
other pertinent information that: (i) the purchaser meets the standards
established by the Manager; (ii) the purchaser has a net worth and income
sufficient to sustain the risks inherent in the Interests, including loss of the
entire investment and lack of liquidity; and (iii) the Interests are otherwise a
suitable investment for the purchaser. We will maintain in our files documents
disclosing the basis upon which the suitability of this purchaser was
determined.

 

We verify that the above subscription either does not involve a discretionary
account or, if so, that the purchaser’s prior written approval was obtained
relating to the liquidity and marketability of the Interests during the term of
the purchase.

 



Purchaser Name   Broker Firm Name   Real Estate Broker       (Please Print)  
Broker’s City, State, Zip

 



Real Estate Broker’s ID # (If applicable)
______________________________________________________________
Broker Phone Number ( ) ________________-____________________



E-mail address: ___________________________

 

I certify that I am licensed to sell real estate in the state in which this
investor(s) reside(s). INITIAL_________Broker.

 



    Signature of Real Estate Broker (REQUIRED)  





 





 

 

 

ADDENDUM A

 

UR LIPPINCOTT, DST


 

BAD ACTOR ADDENDUM

 

The undersigned purchaser (“Purchaser”), in connection with Purchaser’s purchase
(the “Purchase”) of Interests in UR LIPPINCOTT, DST (the “Trust”) dated as of
________, 2015 (the “Purchase Date”) and as a material inducement for the Trust
to accept such Purchase, hereby represents, warrants and covenants to the Trust
the following.

 

3)Representations and Warranties.

 

i)Purchaser has not been convicted, within ten years before the Purchase Date,
of any felony or misdemeanor:

 

(a)In connection with the purchase or sale of any security;



(b)Involving the making of any false filing with the United States Securities
Exchange Commission (the “Commission”); or



(c)Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;

 

ii)Purchaser is not subject to any order, judgment or decree of any court of
competent jurisdiction, entered within five years before the Purchase Date,
that, at such time, restrains or enjoins such person from engaging or continuing
to engage in any conduct or practice:

 

(a)In connection with the purchase or sale of any security;



(b)Involving the making of any false filing with the Commission; or



(c)Arising out of the conduct of the business of an underwriter, broker, dealer,
municipal securities dealer, investment adviser or paid solicitor of purchasers
of securities;



 

iii)Purchaser is not subject to a final order of a state securities commission
(or an agency or officer of a state performing like functions); a state
authority that supervises or examines banks, savings associations, or credit
unions; a state insurance commission (or an agency or officer of a state
performing like functions); an appropriate federal banking agency; the U.S.
Commodity Futures Trading Commission; or the National Credit Union
Administration that:

 

(a)As of the Purchase Date, bars the Purchaser from:

 

1.Association with an entity regulated by such commission, authority, agency, or
officer;



2.Engaging in the business of securities, insurance or banking; or



3.Engaging in savings association or credit union activities; or

 

(b)Constitutes a final order based on a violation of any law or regulation that
prohibits fraudulent, manipulative, or deceptive conduct entered within ten
years before the Purchase Date;

 

iv)Purchaser is not subject to an order of the Commission entered pursuant to
section 15(b) or 15B(c) of the Securities Exchange Act of 1934 (15 U.S.C. 78 o
(b) or 78 o -4(c)) or section 203(e) or (f) of the Investment Advisers Act of
1940 (15 U.S.C. 80b-3(e) or (f)) that, as of the Purchase Date:

 

(a)Suspends or revokes Purchaser’s registration as a broker, dealer, municipal
securities dealer or investment adviser;



(b)Places limitations on the activities, functions or operations of Purchaser;
or



(c)Bars Purchaser from being associated with any entity or from participating in
the offering of any penny stock;

 



 

 

  

v)Is subject to any order of the Commission entered within five years before the
Purchase Date, as of the Purchase Date, orders Purchaser to cease and desist
from committing or causing a violation or future violation of:

 

(a)Any scienter-based anti-fraud provision of the federal securities laws,
including without limitation section 17(a)(1) of the Securities Act of 1933 (15
U.S.C. 77q(a)(1)), section 10(b) of the Securities Exchange Act of 1934 (15
U.S.C. 78j(b)) and 17 CFR 240.10b-5, section 15(c)(1) of the Securities Exchange
Act of 1934 (15 U.S.C. 78 o (c)(1)) and section 206(1) of the Investment
Advisers Act of 1940 (15 U.S.C. 80b-6(1)), or any other rule or regulation
thereunder; or



(b)Section 5 of the Securities Act of 1933 (15 U.S.C. 77e).

 

vi)Purchaser is not suspended or expelled from membership in, or suspended or
barred from association with a member of, a registered national securities
exchange or a registered national or affiliated securities association for any
act or omission to act constituting conduct inconsistent with just and equitable
principles of trade;

 

vii)Purchaser has not filed (as a registrant or issuer), or was not named as an
underwriter in, any registration statement or Regulation A offering statement
filed with the Commission that, within five years before the Purchase Date, was
the subject of a refusal order, stop order, or order suspending the Regulation A
exemption, or is, as of the Purchase Date, the subject of an investigation or
proceeding to determine whether a stop order or suspension order should be
issued; or

 

viii)Purchaser is not subject to a United States Postal Service false
representation order entered within five years before the Purchase Date, or is,
as of the Purchase Date, subject to a temporary restraining order or preliminary
injunction with respect to conduct alleged by the United States Postal Service
to constitute a scheme or device for obtaining money or property through the
mail by means of false representations.

 

4)Covenants.

 

i)Purchaser shall immediately notify the Trust in writing if Purchaser becomes
subject to any of the events set forth in Section 1 of this Bad Actor Addendum
(a “Disqualification Event”) following the Purchase Date. Such notice shall be
referred to as a “Bad Act Notice” and shall set forth in sufficient detail the
nature of the Disqualification Event to which Purchaser has become subject and
the date of the Disqualification Event’s occurrence (the “Disqualification
Notice”).

 

ii)Concurrently with Purchaser’s execution and delivery of this Bad Actor
Addendum, Purchaser’s shall execute and deliver to the Trust an Irrevocable
Proxy, in the form attached to this Addendum as Exhibit A (the “Proxy”),
granting UR LIPPINCOTT DST Manager, LLC (the “Manager”) the right to vote, in
manner as determined by the Manager in its sole discretion, all Interests in the
Trust held by Purchaser on all matters requiring action by holders of Interests
in the Trust. The Proxy shall automatically become effective as of the date of
any Disqualification Event and shall cease to be effective as of the date the
Purchaser ceases to be subject to any Disqualification Event, as determined in
good faith by the Manager.

 

iii)Purchaser agrees to execute, make, acknowledge and deliver such other
instruments, agreements and documents as may be required to fulfill the purposes
of this Bad Actor Addendum and the Proxy.

 

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 



 

 

 

  

IN WITNESS WHEREOF, the undersigned Purchaser has executed this Bad Actor
Addendum as of __________________ , 2015.

 



If Purchaser is an Entity:   If Purchaser is an Individual:       (print entity
name)      (print name)

 

By:   (signature)       Name: (print) (signature) Title:         (print)        
 



 

Accepted By:

 

UR LIPPINCOTT DST,



a Delaware statutory trust

 

By: UR LIPPINCOTT Manager, LLC,



a Delaware limited liability company

Its:          Manager

 

By:     Name:     Its:    







 

 

 

EXHIBIT A 

TO BAD ACTOR ADDENDUM


 

UR LIPPINCOTT, DST

 

IRREVOCABLE PROXY

 

The undersigned Purchaser (the “Purchaser”) of Class 1 beneficial interests in
UR LIPPINCOTT, DST, a Delaware statutory trust (the “Trust”), irrevocably
authorizes UR LIPPINCOTT MANAGER, LLC (the “Manager”) to act as his or her proxy
and to represent and vote all of Purchaser’s Class 1 beneficial interests in the
Trust (“Interests”) at any meeting of the holders of Interests in the Trust, or
in respect of any action taken by the holders of Interests in the Trust without
a meeting during the Effective Period (as defined below) of this irrevocable
proxy to the same extent and with the same effect as the Purchaser might or
could do under the Trust Agreement dated as of_____________, 2015 as may be
amended, and any applicable laws or regulations governing the rights or powers
of a holder of an interest in a Delaware statutory trust. This proxy is
irrevocable and shall be effective for any matter brought before a meeting or
set forth in a written consent of the holders of Interests in the Trust. This
proxy shall become effective as of the date (the “Effective Date”) of any
Disqualification Event, as such term defined in that certain Bad Actor Addendum
dated as of________, 20______between the Purchaser and the Trust (the
“Addendum”), and shall terminate as of the date (the “Termination Date”) that
the Manager determines, in good faith, that the Purchaser is no longer subject
to any Disqualification Event. The period beginning on the Effective Date and
ending on the Termination Date is referred to in this irrevocable proxy as the
“Effective Period”.

 

The undersigned Purchaser hereby affirms that this irrevocable proxy is given as
a condition of the Purchase Agreement between the Purchaser and the Trust
dated__________, 2015 and as such is coupled with an interest that is
irrevocable.

 

If Purchaser is an Entity:   If Purchaser is an Individual:       (print entity
name)      (print name)

 

By:   (signature)                   Name: (print) (signature) Title:        
(print)          

 

 

 



 

EXHIBIT B

 

UR LIPPINCOTT, DST


 

PURCHASE AGREEMENT


 

(ATTACHED)

  



 

 

  

PURCHASE AGREEMENT

 

THIS PURCHASE AGREEMENT (“Agreement”) is made and effective as of the date
Seller executes this Agreement (“Effective Date”), by and between UR Lippincott,
DST, a Delaware statutory trust (“Seller”), and the undersigned buyer (“Buyer”),
with reference to the facts set forth below. All terms with initial capital
letters not otherwise defined herein shall have the meanings set forth in the
Memorandum (as defined below).

 

RECITALS

 

A.UR Lippincott Manager, LLC (“Manager”), and VCORP Trust Services, LLC
(“Trustee”) have entered into the Trust Agreement of the Seller (the “Trust
Agreement”).

 

B.United Realty Funds Management, LLC (the “Sponsor”) is sponsoring the offering
of Class 1 beneficial interests in Seller (“Interests”) to purchasers who will
become beneficial owners (“Beneficial Owners”) in Seller.

 

C. Seller desires to sell and Buyer desires to buy Interests on the terms and
conditions set forth in this Agreement. The Interests are being offered for sale
pursuant to the Confidential Private Placement Memorandum dated April , 2015
(together with any amendments and supplements thereto, the “Memorandum”).

 



  D. Seller is the purchaser of a 53,100 square foot, single tenant office
building located at 402 & 404 Lippincott Drive, Marlton, New Jersey (the
“Property”).

 





E.The Property will be subject to the Loan Documents.

 

NOW, THEREFORE, in consideration of the covenants and mutual agreements set
forth herein and for other valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as set forth below.

 

1.     Agreement of Purchase and Sale.

 

1.1. Purchase, Sale and Purchase Price. Seller hereby agrees to sell, and Buyer
hereby agrees to purchase, $ ___________ worth of Interest (the “Purchased
Interest”) for a total purchase price (“Purchase Price”) equal to the Cash
portion and the Debt Portion for each one percent (1% ) Interest to be acquired,
which shall be allocated $73,000 in cash (for each 1 % ownership interest in the
Seller purchased) (the “Cash Portion”) and one percent (1%) of the total Loan
debt (for each 1% ownership interest in the Seller purchased)(the “Debt
Portion”). The Purchase Price shall include the compensation and fees payable to
Seller and its affiliates as set forth in the Memorandum. Seller has accepted a
Loan offered by Lender to the Seller. The Loan shall be in the amount of
$6,500,000, representing $65,000 of loan debt per 1% interest.

 

1.2.Payment. Buyer shall pay the Cash Portion of the Purchase Price as follows:

 

1.2.1.Purchase Price. The execution and delivery of this Agreement shall be
deemed to constitute Buyer’s offer to purchase the Purchased Interest and shall
constitute the Buyer’s confirmation of its capacity to fund the entirety of the
Cash Portion of its Purchase Price. Upon Seller’s acceptance of the offer and
written demand to close, the Buyer shall deliver to Seller (either directly or
indirectly through Buyer’s Accommodator identified on the Purchaser
Questionnaire (“Accommodator”)) by wire or by check payable to “UR Lippincott,
DST” or another mutually agreed upon escrow party, as applicable (“Escrow
Agent”) the full amount of the Cash Portion, to be received by Seller at least
two (2) Business Days prior to the Closing, to commence the closing of the sale
of the Purchased Interest.

 

1.3. Buyer's Deliveries. Concurrently with delivery of the Cash Portion, Buyer
shall execute, acknowledge (where appropriate) and deliver to Seller: (i) an
executed signature page or joinder to the Trust Agreement and (ii) such other
documents as may reasonably be requested by Seller and/or Escrow Agent. The
Trust Agreement (including all executed signature pages thereto) shall not be
effective until the Closing Date.

 



 

 

  

1.4. Buyer’s Intent to Exchange . If Buyer’s acquisition is part of a
tax-deferred exchange pursuant to Section 1031 of the Internal Revenue Code of
1986, as amended (“Code Section 1031”), it is a condition precedent to the
closing of the purchase and sale of the Purchased Interest (the “Closing”) that
Buyer is able to complete an exchange for all or a portion of its relinquished
property pursuant to an exchange agreement between Buyer
and___________________________(“Accommodator”). Seller agrees to execute such
documents or instruments as may be necessary or appropriate to evidence such
exchange, provided that Seller’s cooperation in such regard shall be at no
additional cost, expense or liability whatsoever to Seller, and that no
additional delays in the Closing are incurred unless mutually agreed upon by
Buyer and Seller. Buyer may assign its rights under this Agreement to
Accommodator pursuant to an Exchange Agreement between Buyer and Accommodator to
effect such exchange.

 

1.5. Advisors. Buyer has consulted with a qualified attorney or other
knowledgeable professional as to the tax and real estate issues associated with
a purchase of an Interest.

 

2.Closing.

 

2.1. Cash Portion. Cash Portion. At least two (2) Business Days prior to the
Closing, to commence the Closing, Buyer shall deliver the Cash Portion to the
Escrow Agent and, upon Seller’s demand in order to close, the Escrow Agent shall
deliver Buyer’s Cash Portion to Seller. Seller shall provide escrow instructions
to the Escrow Agent consistent with the terms of this Agreement and, pending the
Closing, the Buyer and Seller shall execute additional escrow instructions not
inconsistent with the terms of this Agreement if reasonably required by Escrow
Agent or the Accommodator.

 

2.2. Seller’s Deliveries . Prior to the Closing, Seller shall deposit into
Escrow applicable certificates regarding federal and state withholding taxes and
execute other customary documents in the appropriate form conveying the
Purchased Interest to Buyer as of the Closing.

 

2.3. Closing Date. Closing shall occur on a date specified by Seller (the
“Closing Date”), by delivering funds and documents as set forth in Section 4 IF
AND ONLY IF all funds and instruments required pursuant to Sections 1 and 2 have
been delivered to Seller or Escrow Agent, as the case may be. Seller is
instructed to insert the Closing Date as the closing date of the other
Transaction Documents.

 

2.4. Latest Closing. If the Closing has not occurred by 5:00 p.m. on the
Business Day after the Closing Date, for any reason other than the default of
either Buyer or Seller under this Agreement, either party may terminate this
Agreement by written notice to the other party and to Escrow Agent. If this
Agreement is so terminated for any reason other than the default of Buyer or
Seller hereunder, (i) Buyer and Seller shall promptly execute and deliver any
cancellation instructions reasonably requested by Escrow Agent; (ii) Escrow
Agent shall return the Cash Portion to Buyer or Buyer’s Accommodator, as the
case may be; and (iii) Buyer and Seller shall be released from their obligations
under this Agreement, other than any obligations of Buyer that survive
termination of this Agreement. If all conditions to the Closing have been
satisfied or waived by the Closing Date and Buyer fails to consummate the
purchase of the Purchased Interest, in addition to any other rights or remedies
that Seller may have, Seller shall be entitled to terminate this Agreement and,
upon such termination, Seller shall be released from all obligations under this
Agreement.

 

3. Closing Cancellation. If Closing fails to occur due to Buyer’s default under
this Agreement, Buyer shall pay all escrow cancellation charges. If Closing
fails to occur for any other reason other than the foregoing, Seller shall pay
any cancellation charges.

 

4.Distribution of Funds and Documents.

 



 

 

 





4.1. Deposit of Funds. All cash received hereunder by Escrow Agent shall, until
the Closing, be kept on deposit with other funds in Escrow Agent’s general
account(s), in any state or national bank, and may be transferred to any other
such general account(s).

 

4.2. Disbursements. Escrow Agent at the Closing will hold for personal pickup,
or if requested, wire transfer to an account designated by the party receiving
such funds, the following: (i) to Seller, or order, the Cash Portion, plus any
proration or other credits to which Seller will be entitled less any appropriate
proration or other charges due Buyer, and (ii) to Buyer or Buyer’s Accommodator,
as the case may be, or order, the Cash Portion and any excess funds previously
delivered to Escrow Agent by Buyer. All other disbursements by Escrow Agent
shall be made by checks of Escrow Agent in accordance with the Escrow Agreement.

 

5. Seller’s Representations and Warranties. Seller hereby represents and
warrants to Buyer as of the Effective Date and the Closing Date that:

 

5.1. This Agreement has been duly authorized, executed and delivered by Seller.

 

5.2. This Agreement constitutes legal, valid and binding agreements enforceable
against Seller in accordance with its terms, except as such enforceability may
be limited by the effect of (i) bankruptcy, insolvency, reorganization,
receivership, conservatorship, moratorium or other similar debtor relief laws
from time to time in effect under state or federal law; (ii) general principles
of equity, whether considered in a proceeding in equity or at law; (iii) the
exercise of the discretionary powers of any court or other authority before
which may be brought any proceeding seeking equitable remedies, including,
without limitation, specific performance and injunctive relief, (iv) applicable
fraudulent conveyance laws from time to time in effect; and (v) public policy
considerations underlying the securities laws, to the extent that such public
policy considerations limit the enforceability of the provisions of this
Agreement that purport or are construed to provide indemnification from
securities law liabilities.

 

5.3. The execution and delivery by Seller of this Agreement and the sale of the
Purchased Interests hereunder, and the fulfillment of and compliance with the
respective terms hereof and thereof by Seller, do not and shall not (1) conflict
with or result in a breach of the terms, conditions, or provisions of, (2)
constitute a material default under, (3) result in the creation of any lien or
encumbrance upon Seller’s assets pursuant to, (4) give any third party the right
to modify, terminate, or accelerate any obligation under, (5) result in a
violation of, or (6) require any authorization, consent, approval, exemption, or
other action by or notice or declaration to, or filing with any court or
administrative or governmental body or agency pursuant to, the organizational
documents of Seller, or any law, statute, rule or regulation, order, judgment or
decree to which Seller is subject, or any material agreement or instrument to
which Seller is subject.

 

5.4. On and after the Closing Date, Seller shall, for federal income tax
purposes, treat Seller as an investment trust pursuant to Regulation Section
301.7701-4(c) and each Beneficial Owner as a “grantor” within the meaning of
Code Section 671. Seller agrees to report Depositor’s and Buyer’s interest in
Seller in a manner consistent with the foregoing and otherwise not to take any
action that would be inconsistent with the foregoing. Accordingly, the Depositor
and Seller shall, for federal income tax purposes, report the sale of the
Purchased Interest to the Buyer pursuant to this Agreement as a sale to Buyer of
a direct ownership interest in the Property.

 

6.Buyer Representations and Warranties. The Buyer, as of the Effective Date and
the Closing Date:

 

6.1. Represents and warrants that the undersigned: (i) understands and is aware
that there are substantial uncertainties regarding the treatment of the
undersigned’s Purchased Interest as an interest in real property for federal
income tax purposes and has read the entire Memorandum and fully understands
that there is a risk that the undersigned’s Interest will not be treated as an
interest in real property for federal income tax purposes; (ii) has
independently obtained advice from its legal counsel and/or accountant regarding
any tax deferred exchange under Code Section 1031, including, without
limitation, whether the acquisition of the undersigned’s Purchased Interest
pursuant to this Agreement may qualify as part of a tax-deferred exchange, and
the undersigned is relying on such advice and not on the opinion of counsel
issued to Seller; (iii) is aware that the IRS has issued Rev. Rul. 2004- 86
specifically addressing Delaware Statutory Trusts, the Revenue Ruling is merely
guidance and is not a “safe harbor” for taxpayers or sponsors, and, without the
issuance of a Private Letter Ruling on a specific offering, there is no
assurance that the undersigned’s Interest will not be partnership interests for
federal income tax purposes; (iv) understands that neither Depositor, Seller nor
the Sponsor has obtained, and will not request, a ruling from the IRS that the
undersigned’s Interest will be treated as an undivided interest in real property
as opposed to an interest in a partnership; (v) understands that the tax
consequences of an investment in the undersigned’s Interest, especially the
treatment of the transaction described herein under Code Section 1031 and the
related rules, are complex and vary with the facts and circumstances of each
individual Buyer; (vi) understands that, notwithstanding the opinion of special
tax counsel issued to Seller stating that an Interest purchased in this offering
“should” be considered a real property interest and not a partnership interest
for federal income tax purposes, no assurance can be given that the IRS will
agree with this opinion; and (vii) shall, for federal income tax purposes,
report the purchase of the Purchased Interest by the undersigned pursuant to
this Agreement as a purchase by the undersigned of a direct ownership interest
in the Property.

 



 

 

 



6.2. Acknowledges that the undersigned (i) has received and reviewed the
Memorandum and the Trust Agreement; and (ii) is familiar with and understands
each of the foregoing including, without limitation, the “Risk Factors” set
forth in the Memorandum.

 

6.3. Represents and warrants that the undersigned, in determining to purchase an
Interest, has relied solely upon the Memorandum (including the exhibits thereto
and other documents incorporated by reference therein) and the advice of the
undersigned’s independent legal counsel and accountants or other financial
advisors with respect to the tax and other consequences involved in purchasing
Interests.

 

6.4. Acknowledges that the Purchased Interest being acquired will be governed by
the terms and conditions of the Trust Agreement, and under certain circumstances
by the limited liability company operating agreement contemplated by the Trust
Agreement, both of which the undersigned accepts and by which the undersigned
agrees by execution hereof to be legally bound.

 

6.5. Represents and warrants that the undersigned either (i) is an accredited
investor, or (ii) is purchasing in a fiduciary capacity for a person meeting
such condition.

 

6.6. Represents and warrants that the Purchased Interest being acquired will be
acquired for the undersigned’s own account without a view to public distribution
or resale and that the undersigned has no contract, undertaking, agreement or
arrangement to sell or otherwise transfer or dispose of any Interests or any
portion thereof to any other Person.

 

6.7. Represents and warrants that the undersigned (i) can bear the economic risk
of the purchase of the Purchased Interest including the total loss of the
undersigned’s investment; and (ii) has such knowledge and experience in business
and financial matters, including the analysis of or participation in offerings
of privately issued securities, as to be capable of evaluating the merits and
risks of purchasing Interests, or that the undersigned is being advised by
others (acknowledged by the undersigned as being the “Buyer Representative(s)”
of the undersigned) such that they and the undersigned together are capable of
making such evaluation.

 

6.8. Understands that the undersigned will be required to provide current
financial and other information to the Trust to enable it to determine whether
the undersigned is qualified to purchase the Purchased Interest.

 

6.9. Understands that the Purchased Interest has not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), or the securities
laws of any state and are subject to substantial restrictions on transfer as
described in the Memorandum, which restrictions are in addition to certain other
restrictions set forth in the Trust Agreement.

 



 

 

 

6.10.         Agrees that the undersigned will not sell or otherwise transfer or
dispose of the Purchased Interest or any portion thereof unless (i) such
Interest is registered under the Securities Act and any applicable state
securities laws or, if required by Trust, the undersigned obtains an opinion of
counsel that is satisfactory to Trust that such Interest may be sold in reliance
on an exemption from such registration requirements, and (ii) the transfer is
otherwise made in accordance with the Trust Agreement.

 

6.11.         Agrees that the transfer of the Purchased Interest is subject to a
right of first refusal and the approval of the Manager and the Purchased
Interest may not be transferred if the transfer would cause there to be more
than 495 owners.

 

6.12.         Agrees that the undersigned will not sell or transfer the
Purchased Interest to (i) an employee benefit plan within the meaning of section
3(3) of ERISA that is subject to the fiduciary responsibility provisions of
Title I of ERISA (a “plan”), or a plan within the meaning of Code Section
4975(e)(1) that is subject to Code Section 4975 (also, a “plan”), including a
qualified plan (any pension, profit sharing or stock bonus plan that is
qualified under Code Section 401(a)) or an individual retirement account; (ii)
any person that is directly or indirectly acquiring the Purchased Interest on
behalf of, as investment manager of, as fiduciary of, as trustee of, or with
assets of a plan (including any insurance company using assets in its general or
separate account that may constitute assets of a plan); (iii) a charitable
remainder trust; (iv) any other tax-exempt entity; or (v) a foreign person.

 

6.13.         Acknowledges that the undersigned’s overall commitment to
investments that are not readily marketable is not disproportionate to the
undersigned’s individual net worth, and the undersigned’s purchase of the
Purchased Interest will not cause such overall commitment to become excessive.
The undersigned has adequate means of providing for the undersigned’s financial
requirements, both current and anticipated, and has no need for liquidity in
this investment. Buyer can bear and is willing to accept the economic risk of
losing the undersigned’s entire investment in the Purchased Interest.

 

6.14.         Understands that (i) the Trust has no obligation or intention to
register any Interest for resale or transfer under the Securities Act or any
state securities laws or to take any action (including the filing of reports or
the publication of information as required by Rule 144 under the Securities Act)
which would make available any exemption from the registration requirements of
any such laws, and (ii) the undersigned therefore may be precluded from selling
or otherwise transferring or disposing of any Interest or any portion thereof
for an indefinite period of time or at any particular time.

 

6.15.         Acknowledges that the undersigned has been encouraged to rely upon
the advice of the undersigned’s own independent legal counsel and accountants or
other financial advisors with respect to the tax and other considerations
relating to the purchase of the Purchased Interest and has been offered, during
the course of discussions concerning the purchase of the Purchased Interest, the
opportunity to ask such questions and inspect such documents concerning the
Interests, the Trust, the Property and the offering as the undersigned has
requested so as to understand more fully the nature of the investment and to
verify the accuracy of the information supplied.

 

6.16.         Agrees that the information in the Memorandum, including but not
limited to property or tenant financial information, property reports or
summaries, and other agreements, documents, materials, and oral and/or written
information with respect to the proposed purchase of the Purchased Interest is
confidential “Business Information;” agrees that the Business Information is
confidential and is intended solely for the undersigned’s limited use and
benefit in determining the undersigned’s desire to purchase the Purchased
Interest; and agrees to keep the Business Information permanently confidential,
and not to disclose or divulge any Business Information to, or reproduce any
Business Information for the benefit of, any Person other than those individuals
who are actively and directly participating in the analysis of the proposed
investment on behalf of the undersigned (to the extent reasonably required for
such analysis) and who have been informed of the confidential nature of such
information.

 



 

 

 

 6.17.         Represents and warrants that (i) if an individual, the
undersigned is at least 19 years of age; (ii) if an individual, the undersigned
is a United States citizen; (iii) the undersigned has adequate means of
providing for the undersigned’s current needs and personal contingencies; (iv)
the undersigned has no need for liquidity in the undersigned’s investments; (v)
the undersigned maintains the undersigned’s principal residence at the address
previously disclosed to Seller; (vi) all investments in and commitments to
non-liquid investments are, and after the purchase of the Purchased Interest
will be, reasonable in relation to the undersigned’s net worth and current
needs; and (vii) any financial information that is provided by the undersigned,
or is subsequently submitted by the undersigned at the request of Seller, does
or will accurately reflect the undersigned’s financial condition with respect to
which the undersigned does not anticipate any material adverse change.

 

6.18.         Understands that no federal or state agency including the
Securities and Exchange Commission or the securities commission or authorities
of any other state has approved or disapproved the Interests, passed upon or
endorsed the merits of the Offering or the accuracy or adequacy of the
Memorandum, or made any finding or determination as to the fairness of the
Interests for public investment.

 

6.19.         Acknowledges that Seller has the unconditional right to accept or
reject any offer to purchase the Interests.

 

6.20.         Understands that the Purchased Interest is being offered and sold
in reliance on specific exemptions from the registration requirements of federal
and state laws and that Seller is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments and understandings set
forth herein and in the Purchaser Questionnaire in order to determine the
suitability of the undersigned to purchase the Purchased Interest.

 

6.21.         Represents, warrants and agrees that, if the undersigned is
acquiring the Purchase Interest in a fiduciary capacity, (i) the above
representations, warranties, agreements, acknowledgments and understandings
shall be deemed to have been made on behalf of the person or persons for whose
benefit such Purchased Interest is being acquired, (ii) the name of such person
or persons is indicated below the Buyer’s name, and (iii) such further
information as Seller deems appropriate shall be furnished regarding such person
or persons.

 

6.22.         Represents and warrants that the Purchaser Questionnaire delivered
to Seller is true and complete and agrees that Seller may rely on the truth and
accuracy of the information for purposes of assuring Seller that it may rely on
the exemptions from the registration requirements of the Securities Act afforded
by Section 4(2) of the Securities Act and Regulation D promulgated under the
Securities Act, and of any applicable state statutes or regulations; and,
further, agrees that Seller may present such information to such parties as they
deem appropriate if called upon to verify the information provided or to
establish the availability of an exemption from registration under Section 4(2)
of the Securities Act, Regulation D or any state securities statutes or
regulations or if the contents are relevant to any issue in any action, suit or
proceeding by which it is or may be bound.

 

6.23.         Acknowledges and agrees that counsel, including special tax
counsel, to Seller, the Sponsor, the Manager, and their Affiliates do not
represent, and shall not be deemed under applicable codes of professional
responsibility, to have represented or to be representing, any or all of the
Buyers in any way in connection with the purchase of the Purchased Interest and
the entering into of the related Transaction Documents.

 

6.24.         Represents and warrants that it has not dealt with any finder,
real estate broker or realtor in connection with this Agreement.

 

6.25.         Agrees to indemnify, defend and hold harmless Seller, the Sponsor,
the Manager, sales agents, soliciting dealers and each of their respective
trustees, members, managers, shareholders, officers, directors, employees,
consultants, affiliates and advisors (the “Indemnified Parties”) of and from any
and all damages, losses, liabilities, costs and expenses (including reasonable
attorneys’ fees and costs) that they may incur by reason of the untruth or
inaccuracy of any of the representations, warranties, covenants or agreements
contained herein or in any other document the undersigned has furnished to any
of the foregoing in connection with this transaction. In addition, if any person
shall assert a claim to a finder’s fee or real estate brokerage commission on
account of alleged employment as a finder or real estate broker through or under
the undersigned in connection with this Agreement, the undersigned shall
indemnify and hold the Indemnified Parties harmless from and against any such
claim. This indemnification includes, but is not limited to, any damages,
losses, liabilities, costs and expenses (including reasonable attorneys’ fees
and costs) incurred by the Indemnified Parties defending against any alleged
violation of federal or state securities laws, which is based upon or related to
any untruth or inaccuracy of any of the representations, warranties or
agreements contained herein or in any other documents the undersigned has
furnished to any of the foregoing in connection with this transaction, and
against any failure of the transaction to satisfy any Section 1031 requirements
in connection with the undersigned’s exchange under such provisions.

 



 

 

 

6.26.          Acknowledges and agrees that that if requested by the Seller, the
undersigned will execute and deliver the Bad Actor Addendum attached as Addendum
A hereto, together with the Irrevocable Proxy attached as Exhibit A thereto, and
if the undersigned is an entity, the undersigned will have each of its
beneficial owners who by virtue of ownership thereof would own twenty percent
(20%) or more of the Interests, as determined by the Seller, execute and deliver
a Bad Actor Addendum. The undersigned understands that if the Seller requests
that the undersigned execute and deliver a Bad Actor Addendum, such execution
and delivery shall be a condition to its purchase of the Purchased Interest.

 

7.     Survival of Representations. The representations and warranties of Buyer
set forth in Section 6 shall survive the Closing Date or termination of this
Agreement and in the event of a Transfer Distribution and the issuance of LLC
membership units in complete satisfaction of the Interests, these
representations and warranties shall be deemed given as of the date thereof.

 

8.General Provisions.

 

8.1.           Interpretation. The use herein of (i) one gender includes the
masculine and the feminine, (ii) the singular number includes the plural,
whenever the context so requires, and (iii) the words “I” and “me” include “we”
and “us” if Buyer is more than one person. Captions in this Agreement are
inserted for convenience of reference only and do not define, describe, or limit
the scope or the intent of this Agreement or any of the terms hereof. All
exhibits referred to herein and attached hereto are incorporated by reference.
This Agreement together with the other Transaction Documents contain the entire
agreement between the parties relating to the transactions contemplated hereby,
and all prior or contemporaneous agreements, understandings, representations,
and statements, oral or written, are merged herein.

 

8.2.            Modification. No modification, waiver, amendment, discharge, or
change of this Agreement shall be valid unless the same is in writing and signed
by the party against which the enforcement thereof is or may be sought.

 

8.3.            Cooperation. Buyer and Seller acknowledge that it may be
necessary to execute documents other than those specifically referred to herein
to complete the acquisition of the Purchased Interests as provided herein. Buyer
and Seller agree to cooperate with each other in good faith by executing such
other documents or taking such other action as may be reasonably necessary to
complete this transaction in accordance with the parties’ intent evidenced in
this Agreement.

 

8.4.            Assignment. Buyer shall not assign its rights under this
Agreement except to Accommodator without first obtaining Seller’s written
consent, which consent may be withheld in Seller’s sole and absolute discretion.
No such assignment shall operate to release the assignor from the obligation to
perform all obligations of Buyer hereunder. Seller shall have the absolute right
to assign its rights and obligations under this Agreement.

 

8.5.           Notices. Unless otherwise specifically provided herein, all
notices, demands or other communications given hereunder shall be in writing and
shall be addressed as follows:

 

If to Seller, to:

 



 

 

 



UR Lippincott, DST
c/o United Realty



60 Broad Street, 34th Floor
New York, NY 10004
Phone: (212) 388.6800



Fax: (212) 202-5063



Attention: Jacob Frydman

 

If to Buyer, to the address listed under Buyer’s name on the signature page to
this Agreement.

 

Either party may change such address by written notice to Escrow Agent and the
other party. Unless otherwise specifically provided for herein, all notices,
payments, demands or other communications given hereunder shall be deemed to
have been duly given and received: (i) upon personal delivery, or (ii) as of the
third business day after mailing by United States registered or certified mail,
return receipt requested, postage prepaid, addressed as set forth above, or
(iii) the immediately succeeding Business Day after deposit with Federal Express
or other similar overnight delivery system.

 

8.6.           Periods of Time. All time periods referred to in this Agreement
include all Saturdays, Sundays and state or United States holidays, unless
Business Days are specified, provided that if the date or last date to perform
any act or give any notice with respect to this Agreement falls on a Saturday,
Sunday or state or national holiday, such act or notice may be timely performed
or given on the next succeeding Business Day.

 

8.7.            Counterparts. This Agreement may be executed in counterparts,
all of which when taken together shall be deemed fully executed originals.

 

8.8.          Attorneys’ Fees . If either party commences litigation for the
judicial interpretation, enforcement, termination, cancellation, or rescission
hereof, or for damages (including liquidated damages) for the breach hereof
against the other party, then, in addition to any or all other relief awarded in
such litigation, the substantially prevailing party therein shall be entitled to
a judgment against the other for an amount equal to reasonable attorneys’ fees
and court and other costs incurred.

 

8.9.            Joint and Several Liability. If any party consists of more than
one person or entity, the liability of each such person or entity signing this
Agreement shall be joint and several.

 

8.10.         Choice of Law. This Agreement shall be construed and enforced in
accordance with the internal laws of the State of Delaware, without regard to
its conflicts of laws principles. All actions arising out of or relating to this
Agreement shall be heard and determined exclusively by a court of competent
jurisdiction located in New York, NY, and each party hereto expressly and
irrevocably consents and submits to personal jurisdiction therein. The parties
hereby knowingly, voluntarily, and intentionally waive any right to a trial by
jury with respect to any litigation arising out of or relating to this
Agreement.

 

8.11.          Time. Time is of the essence with respect to all dates set forth
in this Agreement.

 

8.12.         Third Party Beneficiaries. Buyer and Seller do not intend to
benefit any party (including any other Beneficial Owner), other than the
Indemnified Parties, that is not a party to this Agreement and no such party
shall be deemed to be a third party beneficiary of this Agreement or any
provision hereof.

 

8.13.          Severability. If any term, covenant, condition, provision or
agreement herein contained is held to be invalid, void or otherwise
unenforceable by any court of competent jurisdiction, such fact shall in no way
affect the validity or enforceability of the other portions of this Agreement.

 



 

 

  

8.14.          Binding Agreement. Subject to any limitation on assignment set
forth herein, all terms of this Agreement shall be binding upon, inure to the
benefit of and be enforceable by the parties hereto and their respective legal
representatives, successors and assigns.

 

8.15.          ACCEPTANCE OR REJECTION OF BUYER’S OFFER. THIS AGREEMENT DOES NOT
CONSTITUTE AN OFFER OF ANY KIND BY SELLER AND SHALL NOT BIND SELLER UNLESS DULY
EXECUTED AND DELIVERED BY SELLER. TO SUBMIT AN OFFER TO PURCHASE AN INTEREST,
BUYER SHALL COMPLY WITH THE REQUIREMENTS OF SECTIONS 1 AND 2. SELLER SHALL HAVE
THIRTY (30) DAYS TO EITHER ACCEPT OR REJECT BUYER’S OFFER. IF SELLER DOES NOT
ACCEPT BUYER’S OFFER WITHIN SUCH 30-DAY PERIOD, THE OFFER SHALL BE DEEMED
REJECTED.

 

8.16.         Waiver and Release. Buyer hereby waives all claims it might have
against Lender for any loss, costs or damages, including any tax consequences
arising from or relating to the organization structure or constitution of Seller
and to Buyer’s acquisition of an Interest.

 

[SIGNATURE PAGE FOLLOWS]

 



 

 

 

IN WITNESS WHEREOF, this Agreement has been executed as of the Effective Date.

 



SELLER:   BUYER:               UR LIPPINCOTT, DST, a Delaware statutory trust  
                  By: UR LIPPINCOTT MANAGER, LLC                 By:   Its:
Manager                 Name:   By:                         Name:              
          Its:       Its:                 Dated:   ,2015   Dated:   ,2015

    











  By:             Name:                     Its:             Dated: , 2015

 



 

 

 



DIRECT DEPOSIT FORM

 



Please direct distributions: (Select one.) 

 



 ☐ VIA MAIL TO: MAILING ADDRESS OF RECORD      ☐  VIA MAIL TO BANK OR BROKERAGE
ACCOUNT: (Complete #1 through #4 in below box.)      ☐ VIA ELECTRONIC DEPOSIT
(ACH) TO: (Complete #1 through #5 and attach a voided check.)

 



      1.       Name of Bank, Brokerage Firm or Individual       2.     Mailing
Address         3.   City, State, Zip Code         4.       Account Number      
  5.       Bank ABA Number      ☐  Checking     ☐  Savings        

  

Electronic Deposit (ACH) Authorization - I (we) authorize the Seller’s manager
and signatory trustee (the “Manager”), to deposit distributions from my (our)
interest in the Seller to my (our) account indicated blow at the depository
financial institution (hereinafter, the “Depository”) indicated above. I (we)
acknowledge that the origination of ACH transactions to my (our) account must
comply with the provisions of U.S. law. I (we) further authorize the Manager to
debit my (our) account noted below in the event that the Manager erroneously
deposits additional funds to which I (we) am (are) not entitled, provided that
such debit shall not exceed the original amount of the erroneous deposit. In the
event that I (we) withdraw funds erroneously deposited into my (our) account
before the Manager reverses such deposit, I (we) agree that the Manager has the
right to retain any future distributions to which I (we) am (are) entitled until
the erroneously deposited amounts are recovered by the Manager. This
authorization is to remain in full force and effect until the Manager has
received written notification from me (or either of us) of its termination in
such time and in such manner as to afford the Manager and the Depository a
reasonable opportunity to act on it, or until the Manager has sent me written
notice of termination of this authorization.

 



The signature(s) of all investors of record are required.                
 Signature of Investor   Signature of Co-Investor (if applicable)

 

 



 

 